ORIGINAL                                              07/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 20-0004


                                       PR 20-0004
                                                                             FILED
                                                                              JUL 2 4 2020
                                                                           Bowen Greanwooa
                                                                         Clerk of Suprerne Court
IN RE THE PETITION OF                                                       State of Montana

                                                                    ORDER
 ARIELLE DEAN




      Arielle Dean has petitioned this Court for adrnission to active status in the State Bar
of Montana after having been on inactive status since March 2020.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this-Z-4 day of July, 2020.

                                                 For the Court,




                                                                  Chief Justice